Citation Nr: 1124702	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for a left knee disability.  The Veteran testified before the Board in May 2010.  The Board remanded this claim for additional development in September 2010.  


FINDING OF FACT

The Veteran's left knee disability has been manifested by extension limited at most to 14 degrees and flexion limited at most to 90 degrees.  There is slight instability but no subluxation or ankylosis.  There is x-ray evidence of arthritis.  There is also evidence of a dislocated semilunar cartilage, but there is no evidence of frequent episodes of locking, pain, and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for a left knee disability due to limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5258, 5260, 5261 (2010).

2.  The criteria for a rating of 10 percent, but not higher, disabling for left knee instability have been met, effective May 28, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist the Appellant 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided addressing the assignments of effective date provisions was provided in April 2007, and the Board finds that the Veteran is not prejudiced in this case by the Board's grant of an increased rating.   

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned April 2007 letter and other correspondence provided by the RO, including a November 2008 letter.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private outpatient treatment records.  The Veteran was afforded VA medical examinations in August 2006, June 2007, and October 2010.  The VA examiners provided findings in relation to relevant criteria in his claim.  They also had advanced medical training, experience, and the opportunity to examine both the Veteran and his claims file to provide competent diagnoses and medical opinions concerning the Veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  The VA examiners were qualified through education, training, and experience to offer competent medical evidence.  The Veteran has also not provided any objective medical evidence to question the VA examiners' findings.  Therefore, the Board finds that the examinations and associated opinions are adequate for a proper adjudication of the appeal. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2010) and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

Although there is X-ray evidence of arthritis in the left knee, the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2010).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains to arthritis due to trauma, which is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Diagnostic Code 5260 pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Other applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5261 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the left knee has not been demonstrated.  

On VA examination in August 2006, the Veteran reported that his left knee pain would increase with household chores that required standing, walking long distances, squatting, or kneeling.  He complained of medial compartment pain, popping, clicking, and intermittent swelling that worsened with standing for protracted periods of time and walking long distances.  He maintained that he had experienced four episodes of incapacitating left knee pain with flare-ups that had required two to three days of bed rest for each episode.  Examination revealed a mild antalgic gait in the Veteran's left lower extremity, but the left knee had normal clinical contour.  There was pain to palpation over the medial joint line space.  Range of motion testing showed 110 degrees flexion and 10 degrees extension.  There was pain on all ranges of motion.  The examiner noted that the Veteran could not be tested for DeLuca because of the limitations caused by his significant coronary artery disease, shortness of breath, and chest pain.  The Veteran's left knee was negative for intra-articular effusion, Lachman's test, and anterior drawer test.  McMurray's testing was positive for torn medial meniscus.  There was also positive patellar grind and mild patellofemoral crepitus with terminal extension.  Neurovascular status of the left knee was intact.  An x-ray of the left knee indicated early tricompartmental osteoarthritis of the left knee.  The Veteran was diagnosed with torn medial meniscus of the left knee with early posttraumatic osteoarthritis and loss of range of motion.  

At a June 2007 VA examination, the Veteran reported occasionally using a cane to assist him in walking.  He stated that he was only able to stand for 15 to 30 minutes and walk for 1/4 mile.  He complained of left knee pain, stiffness, weakness, tenderness, repeated effusion, and severe weekly flare-ups of pain that lasted 1 to 2 days.  He denied any deformity, giving way, instability, episodes of dislocation or subluxation, or locking.  The Veteran indicated that during flare-ups, he could not walk for prolonged periods of time, lift, do household chores, bathe in the tub, go fishing, do outside yard chores, or put his shoes on.  Examination revealed an antalgic gait but no evidence of abnormal weightbearing.  Range of motion testing showed 90 degrees flexion and 0 degrees extension.  There was pain on flexion starting at 55 degrees, but there was no additional limitation of motion upon repetitive use.  The Veteran exhibited left knee tenderness, guarding of movement, painful movement, and clicks or snaps.  There was no evidence of inflammatory arthritis, ankylosis, Osgood-Schlatter disease, crepitation, mass behind the knee, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  McMurray's and anterior/posterior drawer were normal.  The examiner noted that since the Veteran was not experiencing a flare-up on examination, it would be speculation to report limitation of motion during a flare-up.  The Veteran was diagnosed with residuals of left knee injury.  The examiner noted that the Veteran was retired but that his left knee disability had no significant effect on his past employment because he closed his store after having a heart attack.  

On VA examination in October 2010, the Veteran complained that his left knee was exquisitely painful on many days, with the pain being a 7/10 in severity.  He maintained that his left knee still popped, swelled, and gave out on him.  He used a cane and brace to assist him in ambulating with more stability and a little less pain.  He also reported instability, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a week, warmth, tenderness, and one episode of effusion.  He stated that he had severe flare-ups every 1 to 2 months that would last 3 to 7 days and render him nearly prostrate from the pain.  The Veteran denied any deformity or episodes of dislocation or subluxation.  He complained of being unable to stand for more than a few minutes or walk for more than a few yards.  Examination revealed that the Veteran's gait was antalgic with poor propulsion and that he limped to the right.  There was evidence of crepitus, edema, tenderness, pain at rest, weakness, clicks or snaps, grinding, subpatellar tenderness, meniscus abnormality, and guarding of movement.  The Veteran was not found to have abnormal weightbearing, inflammatory arthritis, Osgood-Schlatter disease, mass behind the knee, instability, ankylosis, locking, effusion, or dislocation.  McMurray's test was positive.  Range of motion testing showed 100 degrees flexion and 0 degrees extension, both with pain.  Upon repetitive motion, there was pain, but no additional limitations.  An x-ray indicated torn left medial meniscus with early osteoarthritis.  The Veteran was diagnosed with left knee degenerative arthritis with probable left medial meniscus tear.  

Post-service VA medical records dated from September 2007 to September 2010 show that the Veteran received intermittent treatment for left knee pain and left knee degenerative joint disease.  He was given a knee brace to aid in his disability.  In a May 2009 VA medical report, the Veteran complained of worsening left knee pain along the medial joint line that was sharp/stabbing and burning.  He reported that his left knee had collapsed 2 to 3 times a month when walking.  Examination revealed a mild antalgic gait pattern with decreased stance phase in the left lower extremity.  There was evidence of moderate hypermobility in the tibiofemoral joint and in the inferior and lateral patellofemoral joint.  The superior and medial patellofemoral joint showed evidence of instability.  Sensation was within normal limits, and deep tendon reflexes were normal.  Range of motion testing showed 100 degrees flexion and 14 degrees extension.  The Veteran was able to move his knee through the full range of extension against gravity and hold contraction against moderate pressure in flexion.  There was tenderness to palpation over the left medial knee joint line and medial patella retinaculum.  Valgus stress test was negative, but varus stress test and Lachman's testing were positive.  An x-ray indicated arthritic changes with narrowing of the joint space and ossification of the quadriceps tendon at its insertion to the patella.  The Veteran was diagnosed with decreased knee strength, decreased range of motion of the knee, and patella instability.  

The Veteran testified before the Board at a travel board hearing in May 2010.  Testimony revealed, in pertinent part, that the Veteran had constant left knee pain, limitation of motion, popping, cracking, swelling, and giving out.  The Veteran testified that prior to being prescribed a knee brace in June 2009, his left knee would collapse and cause him to fall all the time.  He reported that he was able to walk about 30 to 40 yards before having pain in his left knee.  He stated that he was told that the muscles in his left knee were deteriorating quite a bit.  He maintained that his left knee had less than 50 percent motion, which was accompanied by constant pain.  He also testified that he had not worked since 1988 when he was awarded Social Security Administration disability benefits due partially to his left knee.            

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited at most to 90 degrees, as demonstrated at a June 2007 VA examination.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2010).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran's left knee had extension limited at most to 14 degrees, as demonstrated at a May 2009 VA treatment session.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Therefore, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.  

In addition, although the Veteran meets the criteria for a compensable rating for limitation of extension, the evidence would need to show limitation of flexion to 45 degrees to warrant a compensable rating for limitation of flexion.  The Board has determined that the Veteran is not entitled to a compensable rating under Diagnostic Code 5260.  Because he did not meet the criteria for a compensable rating under this diagnostic code, no separate rating for limitation of flexion is warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had pain on repetitive motion at his October 2010 VA examination, at no time did the Veteran have additional functional limitation or loss of motion due to increased pain with repetitive use.  There was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating would be warranted for limitation of flexion.  Thus, even considering the effects of pain on use, the evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  With respect to instability, the Veteran first reported at a May 2009 VA treatment session that his left knee would collapse on him 2 to 3 times a month when walking.  On examination, he was found to have objective evidence of instability in the left superior and medial patellofemoral joint.  Varus test was also positive.  The physician diagnosed the Veteran with patella instability.  The evidence shows that the Veteran was prescribed a knee brace to assist in his ambulation due to his instability problems.  The Veteran subsequently reported that he continued to experience giving way in his left knee but stated that the knee brace had lessened his episodes of instability, which was evidenced by the October 2010 VA examination that found probable left medial meniscus tear but no active instability.  The medical evidence of record showed that the Veteran objectively had left knee instability in May 2009, but it did not indicate any left knee instability on examination in October 2010 despite the Veteran's reports of continued instability.  However, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in his reports of his left knee continuing to give way since May 2009.  Because the Veteran reported suffering from his left knee giving away about 2 to 3 times a month, and there was no objective evidence of any instability at the most recent VA examination, the Board finds that any such instability of which the Veteran suffers to be no more than slight.  Resolving all doubt in favor of the Veteran, a separate 10 percent rating for slight left knee instability is granted under DC 5257, as of May 28, 2009, the date that he was first found to have objective evidence of left knee instability.     
      
Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2010).  On VA examination in August 2006, the Veteran's McMurray's testing was positive for torn medial meniscus.  At his October 2010 VA examination, an x-ray of the Veteran's left knee indicated torn left medial meniscus with early osteoarthritis.  The objective medical evidence shows that the Veteran does indeed have a dislocation of the semilunar cartilage and that he suffers from frequent left knee pain.  Nevertheless, there is no evidence that the Veteran experiences frequent locking or effusion into the joint.  While the Veteran complained of repeated effusion at his June 2007 VA examination and maintained that he had locking of the left knee several times a week at his October 2010 VA examination, the objective evidence was consistently negative for any locking or effusion in the Veteran's left knee.  Additionally, at the June 2007 VA examination where the Veteran reported having repeated effusion, he also denied suffering any episodes of locking.  Similarly, while the Veteran maintained that he had locking of the knee several times a week at his October 2010 VA examination, he only reported one episode of effusion.  Because there has been no objective evidence of locking or effusion, and the Veteran has not consistently reported repeated episodes of locking or effusion, the Board finds that the overall evidence does not demonstrate frequent locking or effusion.  The criteria under DC 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Although the Veteran has a medial meniscal tear in the left knee with frequent pain, he does not meet the criteria for frequent locking or effusion.  Because the objective medical evidence does not show frequent episodes of locking and effusion related to the Veteran's dislocated medial meniscus, the Board finds that a separate higher 20 percent rating for a left knee disability is not warranted under DC 5258.         

The Board notes that at his May 2010 travel board hearing, the Veteran reported that he had not worked since 1988 when he was awarded Social Security Administration disability benefits due partially to his left knee disability.  However, the Board finds no evidence that the Veteran's service-connected left knee disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disability do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that the evidence does not show frequent hospitalization due to the left knee disability or that the disability causes marked interference with employment beyond that envisioned by the schedular ratings already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee limitation of motion disability did not warrant a rating in excess of 10 percent disabling for all periods under consideration.  However, the Board finds that the evidence shows that the Veteran's left knee disability warranted a separate 10 percent rating for instability.  The benefit of the doubt has been considered in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left knee disability due to limitation of motion is denied.  

A separate 10 percent rating for left knee instability is granted, effective May 28, 2009.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


